DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10, 12-14, 16, 26 and 28-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2003/0047934 issued to Tsukiji (cited in the IDS filed on 12/10/2019).
Regarding Claim 1, Tsukiji teaches in Figures 1-8 and respective portions of the specification of a fender (25) for a cycling apparatus (10), comprising: 
one or more indentations (compare Figures 5 and 6 which show an indentation (see location of reference numeral 22 in Figure 5)) where the fork is received as shown in Figure 5) in the fender (25) configured to receive at least one corresponding blade of a fork (23) of the cycling apparatus (10); 
a first post (see post that surrounds bolt 43 in Figures 6 and 7) positioned on a first side of the one or more indentations (see the post shown on the left side of the fork in Figure 6); and 
a second post (see post that surrounds bolt 44 in Figures 6 and 7) positioned on a second side of the one or more indentations (see the post shown on the right side of the fork in Figure 6) opposite the first side; 
wherein the one or more indentations, the first post, and the second post are configured to secure the fender (25) to the cycling apparatus (10)—the posts secure the fender to fork portion (23) as shown in Figure 3, the indentations constrain that lateral edges of the fender.
Regarding Claim 2, Tsukiji teaches a third post (see post that surrounds bolt 43 located in front of the second post on the right side in Figure 6) positioned adjacent to the second post (44) on the second side (right side of the fork in Figure 6) of the one or more indentations, wherein the third post is configured to further secure (see Figure 3) the fender to the cycling apparatus (10).
Regarding Claim 8, Tsukiji teaches a mount portion comprising the one or more indentations, the first post, and the second post (see the area of the fender 25 shown in Figure 3); a front portion (a front portion of the fender 25) on a first side of the mount portion; and a rear portion (a rear portion of the fender 25) on a second side of the mount portion opposite the first portion.
Regarding Claim 9, Tsukiji teaches a third post (see post that surrounds bolt 43 located in front of the second post on the right side in Figure 6) positioned on the mount portion.
Regarding Claim 10, Tsukiji shows in Figure 3 the first post (post that surrounds bolt 43) is position at a first elevation and the second post (post that surrounds bolt 44) is positioned at a second elevation.
Regarding Claim 12, Tsukiji shows the first post (see post that surrounds bolt 43 in Figures 6 and 7) on the first side of the one or more indentations and the second post (see post that surrounds bolt 44 in Figures 6 and 7) on the second side of the one or more indentations are spaced away from one another along a longitudinal centerline of the fender (see Figure 6).
Regarding Claim 13, Tsukiji shows the first post and the second post are configured to be received in corresponding recesses (42; see Figure 3 and 6) of a portion of the fork of the cycling apparatus.
Regarding Claim 14, Tsukiji shows the first post and the second post are configured to have an interference fit with the corresponding recesses of the portion of the fork—Figure 3 shows the posts are received and fixed with the bolts in an interference fit.
Regarding Claim 16, Tsukiji shows at least one of the first post and the second post has a stepped lateral wall—the cross section view in Figure 3 shows the posts have a stepped lateral wall.
Regarding Claim 26, Tsukiji teaches in Figures 1-8 and respective portions of the specification of a fender (25) for a cycling apparatus (10), comprising: 
one or more indentations (compare Figures 5 and 6 which show an indentation (see location of reference numeral 22 in Figure 5)) in the fender (25), wherein each of the one or more indentations is configured to receive a corresponding fork blade of a fork (23) of the cycling apparatus; 
a first post (see post that surrounds bolt 43 in Figures 6 and 7) positioned along a first longitudinal plane (see the post shown on the left side of the fork in Figure 6) of the fender (25); and 
a second post (see post that surrounds bolt 44 in Figures 6 and 7) positioned along a second longitudinal plane(see the post shown on the right side of the fork in Figure 6) of the fender (25), the second longitudinal plane being parallel to and laterally offset from the first longitudinal plane (see Figure 6); 
wherein the one or more indentations, the first post, and the second post are configured to secure the fender (25) to the cycling apparatus (10)—the posts secure the fender to fork portion (23) as shown in Figure 3, the indentations constrain that lateral edges of the fender.
Regarding Claim 28, Tsukiji teaches the one or more indentations comprise two indentations (there are two indentations for receiving the forks), each positioned on an opposite lateral side of the first longitudinal plane of the fender (25).
Regarding Claim 29, Tsukiji teaches the first post (see post that surrounds bolt 43 in Figures 6 and 7) is positioned at a first location along a longitudinal axis of the fender, and wherein the second post (see post that surrounds bolt 44 in Figures 6 and 7) is positioned at a second location along the longitudinal axis of the fender different from the first location (see Figure 6).
Regarding Claim 30, Tsukiji teaches the first location is on a first longitudinal side of the one or more indentations and the second location is on a second longitudinal side of the one or more indentations opposite the first side—see Figure 6.
Regarding Claim 31, Tsukiji teaches the fender (25) comprises an elongated body having a generally concave inner surface and a generally convex outer surface (shown in Figure 6).
Regarding Claim 32, Tsukiji teaches one or both of the first post and second post are hollow (see at least Figure 7 where both posts are hollow for receiving bolts 43, 44).
Regarding Claim 33, Tsukiji teaches each of the first post and the second post comprise proximal and distal ends, and wherein one or both of the proximal and distal ends comprise openings (see at least Figure 7 where both ends of the posts are provided with openings for receiving bolts 43, 44).
Allowable Subject Matter
Claims 17-25 allowed.
Claims 3-7, 11, 15 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the allowance of the claims in this case is the inclusion of: a fender for a cycle, where the fender includes three posts arranged in a triangular shape and one or more indentation that intersect a lateral edge of the triangular shape formed by the posts, where the posts and indentation secure the fender to the cycling apparatus, in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618